Citation Nr: 1013156	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-15 510	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to a compensable rating for malaria.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for recurrent 
dislocation, left shoulder, postoperative.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from December 1968 
to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDING OF FACT

By a letter dated in November 2009, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that he wished to withdraw 
his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issues of a compensable rating for malaria and the petition 
to reopen a claim of service connection for recurrent 
dislocation, left shoulder, postoperative, by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  The 
appellant personally has withdrawn his appeal for the issues 
of a compensable rating for malaria and a petition to reopen 
a claim of service connection for recurrent dislocation, 
left shoulder, postoperative; and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to a compensable rating for malaria is 
dismissed.  

The claim for whether new and material evidence has been 
received to reopen a claim of service connection for 
recurrent dislocation, left shoulder, postoperative is 
dismissed.



		
MICHAEL A. HERMAN 
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


